ROBB, Circuit Judge
(dissenting):
In my view the majority opinion substitutes the judgment of this court for the judgment of the Secretary in a matter committed to his discretion by law. This action is taken without the benefit of any administrative hearing in which the validity of the petitioner’s forebodings and the soundness of the Secretary’s discretionary action might be tested. In effect, the court is undertaking to manage the Department of Agriculture. Finding nothing in the statutes that gives us such authority I respectfully dissent.